In an action, inter alia, to recover damages for breach of the implied duties of good faith and fair dealing, unfair business practices, and fraud, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (O’Donoghue, J.), dated May 21, 2003, as denied her motion for leave to serve an amended complaint.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
The Supreme Court providently exercised its discretion in denying the plaintiffs motion for leave to serve an amended complaint since she did not provide a copy of her proposed amended complaint, and the proposed amendment was palpably insufficient (see Ferdinand v Crecca & Blair, 5 AD3d 538, 540 [2004]; Youckelsone v Federal Natl. Mtge. Assn., 309 AD2d 655 [2003]; Branch v Abraham & Strauss Dept. Store, 220 AD2d 474, 475 [1995]). However, under the circumstances of this case, the imposition of a sanction on this appeal against the plaintiff is not warranted. Prudenti, P.J., S. Miller, Ritter and Goldstein, JJ., concur.